[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Key
Realty, Ltd. v. Hall, Slip Opinion No. 2022-Ohio-1199.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-1199
        KEY REALTY, LIMITED, APPELLEE, v. HALL ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Key Realty, Ltd. v. Hall, Slip Opinion No. 2022-Ohio-1199.]
Court of appeals’ judgment affirmed on the authority of Jezerinac v. Dioun.
     (No. 2021-1330―Submitted March 29, 2022―Decided April 13, 2022.)
                APPEAL from the Court of Appeals for Lucas County,
                            No. L-19-1237, 2021-Ohio-1868.
                                   _________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Jezerinac v. Dioun, ___ Ohio St.3d ___, 2022-Ohio-509, ___ N.E.3d ___.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER JJ., concur.
                                   _________________
        Shumaker, Loop & Kendrick, L.L.P., Gregory H. Wagoner, and Nicholas
T. Stack, for appellee.
        NachtLaw, P.C., and David A. Nacht, for appellant Michael Hall.
                           SUPREME COURT OF OHIO




       Marshall & Melhorn, L.L.C., and Roman Arce, for appellants Heather Hall,
Kenton Fairchild, and Red 1 Realty, L.L.C.
                             _________________




                                       2